Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-12 are objected to because of the following informalities:
Claim 9 recites “a first N channel metal-oxide-semiconductor field-effect transformer (MOSFET)” (line 4). However, the acronym MOSFET is typically used in the art to refer to a metal-oxide-semiconductor field-effect transistor. The examiner is not familiar with a metal-oxide-semiconductor field-effect transformer. For the purposes of examination under prior art, the present circuit element will be interpreted to be a transistor.
Claims 10-12 are objected to as being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it recites “each of the plurality of weighted charge packet generators electrically connected to a separate input signal.” It is unclear if “a separate input signal” refers to a single “separate input signal” or a multiple separate input signals, one for each of the plurality of weighted charge packet generators. If the latter is intended, the examiner suggests amending the present claim to recite “each of the plurality of weighted charge packet generators electrically connected to a respective separate input signal.” For the purposes of examination under prior art, the examiner will consider either interpretation.
Regarding Claim 3, it recites “each separate input signal,” which is indefinite because it depends on the indefinite term in claim 2.
Regarding Claim 4, it recites “the input signal” (line 2). It cannot be determined which of the multiple input signals is being referred to as “the input signal,” as claim 1 recites an input signal and claim 2 recites a separate input signal (possibly multiple separate input signals). The connections among elements is also unclear—is each weighted charge packet generator connected to the single input signal of claim 1? In addition, the connection implied by the present claim contradicts the connections recited by claim 1. In claim 1, the input signal is provided by the comparator as an input to the pulse former; it is not received from a neuron or a plurality of neurons. It is also unclear how a single input signal can be received from a plurality of neurons (at different layers of a neural network). For all of these reasons, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 9, it recites “the duration of the spike signal” (line 20). The term “the spike signal” lacks antecedent basis; the present claim previously recites “a spike in signal,” but not “a spike signal.” For the purposes of examination under prior art, the examiner will interpret the present phrase as though it recited “the duration of the spike in signal.”
Regarding Claim 11, it recites “wherein the resistor is replaced with a second memristor and double a range of output available for the voltage divider.” It is clear that the resistor is replaced with a second memristor, but it is not clear what “and double a range of output available for the voltage divider” means or what it modifies. The latter does not appear to be replacing anything in the circuit as implied by the sentence construction, and it is not clearly modifying an element of the circuit. The examiner is unable to make a meaningful interpretation of the latter phrase, so it will be disregarded for examination under prior art.
Regarding Claims 5-6, 10, and 12, they are rejected as being dependent on rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakma, Gangotree, et al. (“Memristive mixed-signal neuromorphic systems: Energy-efficient learning at the circuit-level,” IEEE Journal on Emerging and Selected Topics in Circuits and Systems 8.1 (2017): 125-136; hereinafter “Chakma”).
Regarding Claim 1, Chakma teaches a circuit (p. 129, fig. 5 and p. 130, figs. 7 and 8) comprising:
a weighted charge packet generator (pp. 128-129, section III. C with fig. 5—the memristors are part of weighted charge packet generators);
fb);
a comparator electronically connected to the accumulator capacitor to monitor a stored charge on the accumulator capacitor (pp. 129-130, section III. D with figs. 7 and 8—comparator comparing Vmem {the charge on the accumulator capacitor} to Vth);
a pulse former having an input electrically connected to an output of the comparator; and a reset transistor electrically connected to the accumulator capacitor and an output of the pulse former (pp. 129-130, section III. D with figs. 7 and 8—firing flop, also shown in the transistor circuit of fig. 8), wherein:
the weighted charge packet generator produces charge packets to alter the stored charge on the accumulator capacitor (pp. 129-130, section III. D);
the comparator provides an input signal to the pulse former upon the accumulator capacitor reaching a pre-determined value for the stored charge (pp. 129-130, section III. D, first two paragraphs, with figs. 7 and 8); and
based on the input signal from the comparator, the pulse former produces a spike output signal to exit the circuit and provide an input to the reset transistor to reduce the stored charge on the accumulator capacitor (pp. 129-130, section III. D, first three paragraphs).
Regarding Claim 2, Chakma teaches a plurality of weighted charge packet generators, each of the plurality of weighted charge packet generators electrically connected to a separate input signal (p. 125, Introduction and p. 127, including fig. 2—a neural network comprises many neurons, each having a weighted charge packed generator connected to a separate input signal).
Regarding Claim 3, Chakma teaches each separate input signal represents an input signal from a neuron of a processor of a multi-stage compute process (p. 125, Introduction and p. 127, including fig. 2—a neural network performs a multi-stage compute process).
Regarding Claim 4, Chakma teaches at least a portion of the plurality of weighted charge packet generators asynchronously receive the input signal from a plurality of neurons at different layers of a neural network (p. 129, fig. 5 and last paragraph before section III. D—input signals are received from neurons in a previous layer. Output spikes from the neurons {the input signals} are generated when a charge on a capacitor of the neuron exceeds a threshold and are therefore asynchronous, as further explained in pp. 129-130, section III. D).
Regarding Claim 5, Chakma teaches a portion of the plurality of weighted charge packet generators produce a charge packet to decrease the stored charge (p. 127, last paragraph – p. 128, first paragraph—a negative weight will cause a weighted charge packet generator to produce a charge packet to decrease the stored charge).
Regarding Claim 6, Chakma teaches each of the plurality of weighted charge packet generators produce a charge packet to increase the stored charge (p. 127, last paragraph – p. 128, first paragraph—a positive weight will cause a weighted charge packet generator to produce a charge packet to increase the stored charge).
Regarding Claim 9, Chakma teaches the weighted charge packet generator comprises:
a voltage divider comprising: a first memristor; a first N channel metal-oxide-semiconductor field-effect transformer (MOSFET) electrically connected to the first memristor; and a resistor electrically connected to the first memristor, wherein programming the first memristor with a conductance sets a voltage for the voltage divider supplied to a gate of the first N channel MOSFET (p. 129, fig. 5 and p. 130, fig. 8—the voltage divider comprises a memristor 2 via input signal Iin);
a current mirror comprising:
an input half including a first P channel MOSFET (p. 130, fig. 8, P channel MOSFET M5); and
an output half including a second P channel MOSFET (p. 130, fig. 8, P channel MOSFET M6); and
a second N channel MOSFET electrically connecting the input half of the current mirror to the first N channel MOSFET, wherein a spike in signal having a positive polarity may arrive at a gate of the second N channel MOSFET, the spike in signal sufficient to electrically connect the first P channel MOSFET to the first N channel MOSFET for a duration of the spike in signal (p. 130, fig. 8, N channel MOSFET M7),
wherein the arrival of the spike in signal causes the output half of the current mirror to produce the weighted charge packet by mirroring a first current through the first P channel MOSFET as an equal second current through the second P channel MOSFET for the duration of the spike signal, the weighted charge packet having a total charge equal to the current through the second P channel MOSFET times the duration of the spike in signal (pp. 129-130, section III. D).
Regarding Claim 11, Chakma teaches the resistor is replaced with a second memristor and double a range of output available for the voltage divider (p. 129, fig. 5—the resistor can be a second memristor).
Regarding Claim 12, Chakma teaches changing the conductance of the first memristor from a first conductance to a second conductance, via programming the first memristor by 
Regarding Claim 13, Chakma teaches a computer-implemented method of processing a multi-stage compute process (p. 125, Introduction and pp. 126-127, section III. A), the method comprising:
programming a neuron of a multi-stage compute process by setting a conductance of a memristive component of a voltage divider (pp. 128-129, section C including fig. 5—setting the conductance of the memristive component programs the weight of a voltage divider in a neuron. P. 125, Introduction and p. 127, including fig. 2—a neural network performs a multi-stage compute process), the voltage divider controlling a current supplied to an input of a current mirror of the neuron (p. 130, fig. 8, P channel MOSFET M5 and P channel MOSFET M6 form a current mirror having an input supplied by the voltage divider);
supplying a spike input to the neuron (p. 129, last paragraph of section III. C);
creating a weighted charge packet based on the spike input duration and the current, the weighted charge packet reflecting a multiply function with respect to the spike input (pp. 128-129, section III. C with fig. 5—a weighted charge packet is generated from the spike input and the weight in a multiply function, as described in the last paragraph of the Introduction, pp. 125-126); and
accumulating a plurality of the weighted charge packets in a capacitor of the neuron, the capacitor reflecting an accumulate function with respect to the weighted charge packets (pp. 129-130, section III. D with figs. 7 and 8—accumulator capacitor Cfb accumulates the weighted charge packets); and

Regarding Claim 14, Chakma teaches the multi-stage compute process comprises a neural network with each stage of the multi-stage compute process representing a layer of the neural network (p. 125, Introduction and p. 127, including fig. 2—a neural network performs a multi-stage compute process. Pp. 128-129 with fig. 5 shows a portion of two stages of a neural network).
Regarding Claim 15, Chakma teaches the neural network is an asynchronous spiking neural network (p. 129, fig. 5 and last paragraph before section III. D—input signals are spikes received from neurons in a previous layer. Output spikes from the neurons {the input signals} are generated when a charge on a capacitor of the neuron exceeds a threshold and are therefore asynchronous, as further explained in pp. 129-130, section III. D).
Regarding Claim 16, Chakma teaches the multi-stage compute process comprises an image processing process with each stage of the multi-stage compute process representing a step in a graphics pipeline (p. 125, Introduction—the spiking neural network is a pipeline with multiple stages, and may be used for image recognition/processing).
Regarding Claim 17, Chakma teaches the spike input to the neuron represents an electrical input signal to an analog circuit (p. 126, section II., last paragraph and pp. 129-130, section III. D) and the memristive component is isolated from the electrical input signal (p. 129 including fig. 5—the memristive component produces the electrical input signal, so it is isolated from receiving the electrical input signal).
Regarding Claim 18, Chakma teaches setting the conductance of the memristive component comprises supplying a voltage to the memristive component greater than a disturb threshold of the memristive component (p. 126, section II—it is inherent that setting the conductance of a memristor requires supplying a voltage to the memristive component greater than a disturb threshold of the memristive component).
Regarding Claim 19, Chakma teaches a non-transitory computer readable medium comprising computer executable instructions stored thereon that when executed by one or more processing units, perform a method to process a multi-stage compute process (p. 130, section III. E. and pp. 132-133, section V), the method comprising:
programming a neuron of a multi-stage compute process by setting a conductance of a memristive component of a voltage divider (pp. 128-129, section C including fig. 5—setting the conductance of the memristive component programs the weight of a voltage divider in a neuron. P. 125, Introduction and p. 127, including fig. 2—a neural network performs a multi-stage compute process), the voltage divider controlling a current supplied to an input of a current mirror of the neuron (p. 130, fig. 8, P channel MOSFET M5 and P channel MOSFET M6 form a current mirror having an input supplied by the voltage divider);
supplying a spike input to the neuron (p. 129, last paragraph of section III. C);
creating a weighted charge packet based on the spike input duration and the current, the weighted charge packet reflecting a multiply function with respect to the spike input (pp. 128-129, section III. C with fig. 5—a weighted charge packet is generated from the spike input and the weight in a multiply function, as described in the last paragraph of the Introduction, pp. 125-126); and
fb accumulates the weighted charge packets); and
producing a spike out from the neuron once the sum of the charge of the plurality of weighted charge packets cause the capacitor to cross a threshold charge (pp. 129-130, section III. D, first two paragraphs, with figs. 7 and 8).
Regarding Claim 20, Chakma teaches the multi-stage compute process comprises a neural network with each stage of the multi-stage compute process representing a layer of the neural network (p. 125, Introduction and p. 127, including fig. 2—a neural network performs a multi-stage compute process. Pp. 128-129 with fig. 5 shows a portion of two stages of a neural network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chakma, as applied to claim 1, above, in view of Ritter et al. (U.S. 017/0255860, hereinafter “Ritter”).
Regarding Claim 7, Chakma does not explicitly teach wherein the reset transistor to reduce the stored charge on the accumulator capacitor reduces the stored charge on the accumulator capacitor by an amount equal to the pre-determined value for the stored charge 
All of the claimed elements were known in Chakma and Ritter and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the resetting the accumulator capacitor to a value greater than zero of Ritter with the reset transistor of Chakma to yield the predictable result of wherein the reset transistor to reduce the stored charge on the accumulator capacitor reduces the stored charge on the accumulator capacitor by an amount equal to the pre-determined value for the stored charge leaving a charge greater than zero on the accumulator capacitor. One would be motivated to make this combination for the purpose of more accurately modeling a biological neuron by implementing a decay characteristic (leaky function) and a non-zero reset level, as suggested by Ritter, ¶ [0002].
Regarding Claim 8, Chakma/Ritter teaches the reset transistor to reduce the stored charge on the accumulator capacitor drains all stored charge on the accumulator capacitor (Ritter, fig. 1; ¶ [0028] – [0029]—when the neuron emits a spike, the accumulator capacitor is reset to a voltage level of reset_level, which may be the ground level or zero, thus draining all stored charge on the accumulator capacitor).
Regarding Claim 10, Chakma/Ritter teaches wherein the second N channel MOSFET is replaced with a P channel field-effect transformer (FET) and the spike in signal has a negative polarity (a P channel FET with a negative input polarity is functionally equivalent to an N channel MOSFET. The examiner takes official notice that it is known among people having ordinary skill in the art to substitute functionally equivalent components for one another as a matter of design choice).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Kim et al. (U.S. Patent 10,340,002) teaches a neuron with a current mirror that uses a memristor to store a weight value
Burr et al. (U.S. Patent 10,453,528) teaches a neuron with a current mirror circuit
Sarpeshkar (U.S. Patent 6,242,988) teaches a spiking neuron circuit with a current mirror
Valentian et al. (U.S. 2020/0019850) teaches a spiking neuron circuit with an accumulator capacitor and a comparator
Kim et al. (U.S. 2017/0364793) teaches a neuromorphic circuit with an accumulator capacitor and comparator

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125